


EXHIBIT 10.9(b)




THIRD AMENDMENT
TO THE
AK STEEL HOLDING CORPORATION
EXECUTIVE OFFICER SEVERANCE AGREEMENT
                            
WHEREAS, the parties to this Third Amendment entered into and executed an
Executive Officer Severance Agreement (the “Agreement”) dated July 26, 2004, as
amended by the First Amendment dated October __, 2007 and the Second Amendment
dated September __, 2009; and
WHEREAS, the parties desire to bring the Agreement into compliance with
additional guidance recently issued by the Internal Revenue Service relating to
Section 409A of the Internal Revenue Code of 1986, as amended; and
WHEREAS, unless the Agreement is amended to bring it into compliance with
Section 409A and the regulations promulgated thereunder, it could result in
substantial tax penalties and other consequences for the undersigned Executive
Officer;
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
A.
The last sentence in Section E(2)(a) of the Agreement is hereby amended to read
as follows:

“Such additional base salary payable as severance shall be paid to you in a
single, undiscounted lump sum payment within ten days after the effective date
of your Release of Claims; provided however, if such payment could be made in
more than one taxable year depending on when you sign the Release of Claims, the
ten-day limit for payment does not apply; under such circumstances payment still
will be made within 70 days of your Date of Termination, but payment
automatically will be made as soon as administratively feasible in the later
taxable year regardless of when you sign the Release of Claims, but in no event
after March 15th of such later taxable year.”
B.    The second sentence in Section E(2)(b) of the Agreement is hereby amended
to read as follows:
“Payment of this lump sum amount will be made within ten days after the
effective date of your Release of Claims; provided however, if such payment
could be paid in more than one taxable year depending on when you sign the
Release of Claims, the ten-day limit for payment does not apply; under such
circumstances payment still will be made within 70 days of your Date of
Termination, but payment automatically will be made as soon as administratively
feasible in the later taxable year regardless of when you sign the Release of
Claims, but in no event after March 15th of such later taxable year.”
B.
The last sentence in Section E(2)(b) of the Agreement is hereby amended to read
as follows:

“Payment of any such prorated MIP incentive award will be made within ten days
after the later of: (i) the date that any awards under the MIP with respect to
such calendar year are paid to participants under the MIP, or (ii) the effective
date of your Release of Claims; provided

2



--------------------------------------------------------------------------------




however, if the date under (ii) is the operative payment date and such payment
could be paid in more than one taxable year depending on when you sign the
Release of Claims, the ten-day limit for payment does not apply; under such
circumstances payment still will be made within 70 days of your Date of
Termination, but payment automatically will be made as soon as administratively
feasible in the later taxable year regardless of when you sign the Release of
Claims, but in no event after March 15th of such later taxable year.”
In all other respect, the parties intend the Agreement to remain in effect and
as agreed to as of the Effective Date of the Agreement.
IN WITNESS WHEREOF, the parties accept and agree to the foregoing terms, and
have executed this Agreement in duplicate on the dates set forth below their
respective signatures.




 
AK STEEL HOLDING CORPORATION
By:
James L. Wainscott, Chairman, President & Chief Executive Officer
 
Date:
 
AK STEEL CORPORATION
By:
James L. Wainscott, Chairman, President & Chief Executive Officer
 
Date:
 
Signature of Executive Officer
 
Name (Please Print)
 
Date:






2

